           Case 1:18-cv-10254-AT Document 9 Filed 12/04/18 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  DESMOND DELGADILLO, an individual,

         Plaintiff,
                                                      Case No. 1:18-cv-10254
                      -against-

  NEDERLANDER ORGANIZATION, INC.,
  A New Jersey corporation,

         Defendant.


                          NOTICE OF VOLUNTARY DISMISSAL

       Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff Desmond

Delgadillo, by and through his counsel, hereby gives notice that the above-captioned action is

voluntarily dismissed, without prejudice, against Defendant, Nederlander Organization, Inc.

Dated: December 4, 2018                            Respectfully submitted,

                                                   DANNLAW

                                                   /s/ Javier L. Merino
                                                   Javier L. Merino, Esq.
                                                   1 Meadowlands Plaza, Suite 200
                                                   East Rutherford, NJ 07073
                                                   Main Office (216) 373-0539
                                                   Fax (216) 373-0536
                                                   jmerino@dannlaw.com
                                                   disabilitynotices@dannlaw.com
                                                   Attorneys for Plaintiff Desmond Delgadillo
